Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction
	In response to the restriction requirement of 7/29/22, Applicants have elected, R1 = H and R2 = ester group for claims 2 and 24, with partial traverse.  Applicants have elected R1 = alkyl and R3 = epoxide for claim 4, without traverse.  Applicants have elected functionalized PDMS for claim 5, without traverse.  The partial traverse is on the grounds that acrylate and methacrylate groups are often interchangeable in the art.  The Examiner agrees.  Currently, all claims are pending and claims 2 and 24 will be drawn to ester groups having either acrylic or methacrylic groups.  

Claim Interpretation
	Independent claim 1 is drawn to an omniphobic compatibilizer which is the reaction product of a first vinyl monomer, an optional second vinyl crosslinking monomer, and an omniphobic polymer having two or more vinyl groups.  The term “omniphobic”, which refers to a material which has both hydrophobic and oleophobic properties, while known in the prior art, is not a widely employed term.  A search for the prior art with the term “omniphobic” and the other limitations of claim 1 did not afford any prior art references owing to the limited usage in the art of this term.  However, the prior art need not employ the term “omniphobic” to qualify as a suitable prior art reference.  Applicants specification refers to omniphobic materials as materials which have self-cleaning properties.  Additionally, prior art documents which teach compositions having both water- and oil-repellency can be referred to as omniphobic materials.  Prior art compositions which also describe anti-fouling materials can also be thought of as having at least some surface phobic properties.  Applicants working examples include an embodiment where a compatibilizer is prepared by the reaction of a polydimethylsiloxane having terminal acrylate groups and a co-polymerizable monomer, which affords a polymeric system having a structure which can be described by figure 7a of Applicants specification.  For rejection purposes, any prior art document which teaches the reaction product between a polydimethylsiloxane diacrylate and a co-polymerizable monomer and which additionally teaches any of the above terms, such as water-repellency and antifouling, can be referred to as omniphobic and therefore may be relied upon.  Additionally, the reaction between a polydimethylsiloxane having terminal (meth)acrylate groups and a co-polymerizable monomer (having only one vinyl group) would inherently have a block polymerization segment which is the result of the co-polymerizable vinyl monomer reacting with itself as well as random polymerization segments which includes a reaction product between the co-polymerizable vinyl monomer and/or second vinyl crosslinking monomer with the polydimethylsiloxane macromonomer which is shown in figure 7a.

Claim Objections
	Claim 46 is objected to.  Specifically, claim 46 is dependent on claim 48; however, it seems that claim 46 should be been dependent on claim 45.  Correction and/or clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (JP-2004231758).  A machine translation is provided with this Office action.
Kaneda et al. teaches water repellent and antifouling compositions which comprise a polymer which is prepared by the reaction of a first vinyl monomer, a second vinyl crosslinking monomer, and a functionalized omniphobic polymer having a Tg of less than 70 °C (example 9 as shown in table 4, paragraph 0065).  Monomer A1 has the structure shown in paragraph 0051 and is a crosslinkable monomer having crosslinkable alkoxysilane groups.  Monomer B1 has the structure shown in paragraph 0052 and is methyl methacrylate.  Monomer C3 has the structure shown in paragraph 0056 and is a dimethacryl-terminated polydimethylsiloxane.  Variable x2 is taught to be a value such that the molecular weight of this polymer (macromonomer) ranges between 2,000-20,000 (top of page 5 of the machine translation).  Polydimethylsiloxane is known for its very low glass transition temperature and macromonomer C3 would inherently have a Tg of less than 70 °C as required by claim 1, as well as within the -150 to 70 °C range of claim 7.  Additionally, the molecular weight of macromonomer C3 also means that this ingredient would inherently be a liquid in the temperature range of claim 8 and the molecular weight range of macromonomer C3 falls entirely within the 300-50,000 g/mol range of claim 9.  The polymerization of monomers A1, B1, and C3 results in a composition which comprises block segments which consist of residues of monomers A1 and B1, and random segments (both linker and crosslinked segments) which include the omniphobic polymer backbone residue, first vinyl monomer residues, and residues of the crosslinking monomer as required by claim 1.  Because example 9 of Kaneda et al. satisfies all of the structural limitations of claim 1 as well as the limitations of dependent claims 2, 3, 5-9, and the amount limitations of claim 11 and because Kaneda et al. further teaches that the compositions taught therein are water repellent and antifouling, one of ordinary skill in the art would have expected the compositions taught by Kaneda et al. to be omniphobic.  Polydimethylsiloxanes are known in the art as having both water- and oil-repellant properties.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The crosslinkable groups taught by Kaneda et al. are mutually exclusive from the crosslinking groups recited in claim 4.
Claims 21-26, 28-48 are allowed.  Kaneda et al. does not teach employing the polymers taught therein as components to be reacted with thermosetting materials as required by independent claims 21 and 28.  While the prior art teaches employing acrylate-terminated polydimethylsiloxanes as additives to thermosetting systems (for example, table 1 of US 2012/0237751), the polysiloxane additives do not include residues of a first vinyl monomer as required by claims 21 and 28. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766